Validus Holdings, Ltd. Bermuda Commercial Bank Building 19 Par-la-Ville Road Hamilton, HM 11 Bermuda October 9, 2008 Mailing Address: Suite 1790 48 Par-la-Ville Road Hamilton, HM 11 Bermuda Telephone: (441) 278-9000 Facsimile:(441) 278-9090 Website:www.validusre.bm VALIDUS HOLDINGS, LTD. RECONFIRMS ABSENCE OF EQUITIES AND ALTERNATIVE INVESTMENTS IN ITS INVESTMENT PORTFOLIO Hamilton, Bermuda – October 9, 2008 - Validus Holdings, Ltd. (“Validus” or the “Company”) is providing the following disclosure on the composition of its investment portfolio in response to the continued volatility in the financial markets.The Company is providing this disclosure due to erroneous information contained in a published research report which has since been corrected. Validus’ investment portfolio is structured to preserve capital and provide significant liquidity, resulting in an investment portfolio comprised primarily of relatively short-term fixed maturity investments, such as U.S.government securities, U.S.government-sponsored enterprise securities, corporate debt securities and mortgage-backed and asset-backed securities.Validus’ investment guidelines do not permit purchases of equity securities and therefore Validus has no investment in common or preferred stock.The following table sets forth the Company’s investment portfolio as of June 30, Consolidated Investment Portfolio Composition (US Dollars in millions, except percentage and ratio information) June 30, 2008 Total cash and investments Fair Value (%) U.S. Government and Government Agency $ 671.6 20.8 % U.S. Government Agency residential mortgage backed securities 386.9 12.0 % U.S. Corporates 483.6 15.0 % Non-U.S. Government and non-U.S. Government Agency 170.4 5.3 % Non-U.S. Corporates 209.6 6.5 % Asset-backed securities 167.8 5.2 % Commercial mortgage-backed securities 223.1 6.9 % Non-Agency residential mortgage-backed securities 288.4 8.9 % Total fixed maturities 2,601.3 80.5 % Total equity securities 0.0 0.0 % Total alternative investments and other 0.0 0.0 % Total short-term investments 141.6 4.4 % Total investments 2,743.0 84.9 % Cash and cash equivalents 487.3 15.1 % Total cash and investments $ 3,230.2 100.0 % Total shareholders’ equity $ 2,056.8 Ratio of (a) Total cash and investments to (b) Total shareholders’ equity 1.57 x Substantially all of the fixed maturity investments held at June 30, 2008 were publicly traded. At June 30, 2008, the average duration of the Company’s fixed maturity portfolio was 2.3 years and the average rating of the portfolio was AAA, of which $2,063.0 million or 79.3% was rated AAA. For additional detail please refer to documents previously filed or furnished by the Company with the U.S. Securities and Exchange Commission, including but not limited to (1) the June 30, 2008 Form 10-Q, (2) the Form 8-K dated August 7, 2008 and (3) the Form 8-K dated September 18, 2008. About Validus Holdings, Ltd. Validus Holdings, Ltd. is a provider of reinsurance and insurance, conducting its operations worldwide through two wholly-owned subsidiaries, Validus Reinsurance, Ltd. (“Validus Re”) and Talbot Holdings Ltd. (“Talbot”).Validus Re is a Bermuda based reinsurer focused on short-tail lines of reinsurance.Talbot is the Bermuda parent of the specialty insurance group primarily operating within the Lloyd’s insurance market through Syndicate Contacts: Investors: Validus Holdings, Ltd. Jon Levenson, Senior Vice President +1-441-278-9000 or Media: Drew Brown/Jonathan Doorley Sard Verbinnen & Co +1-212-687-8080 Roddy Watt/Tony Friend College
